Upon remission of this appeal from the Court of Appeals (306 N. Y. 327), in pursuance of section 606 of the Civil Practice Act, for determination of the question of fact as to discretion, order of Special Term denying motion to dismiss the first and third causes of action and granting the cross motion to amend the notice of claim, insofar as not affirmed heretofore, affirmed, without costs. In the situation here presented, we find that discretion Was properly exercised to grant the motion to amend the notice of claim. Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Beldock, JJ., concur.